MEMORANDUM OF DECISION.
The plaintiffs, children of the late Elliot S. Cummings, appeal from a judgment of the Superior Court, Oxford County, construing the will of Dorothy N. Cummings so as to permit the lapse of a devise to Elliot who had predeceased her. The plaintiffs argue that the Superior Court erred in refusing to consider extrinsic evidence of the alleged intent of the testator that the devise not lapse. The personal representative of the estate of Dorothy N. Cummings cross-appeals, asserting that the court erred in awarding attorney fees to be paid out of the estate. Because we determine that the court correctly construed the will without resorting to extrinsic evidence and that the award of attorney fees was within the court’s discretion, we affirm.
The entry is:
Judgment affirmed.
All concurring.